- 869 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                               STATE v. MEINTS
                              Cite as 291 Neb. 869




                    State of Nebraska,          appellee, v.
                     Daniel A. Meints,          appellant.
                                 ___ N.W.2d ___

                    Filed September 25, 2015.    No. S-14-750.

 1.	 Jurisdiction: Appeal and Error. A jurisdictional question which does
     not involve a factual dispute is determined by an appellate court as a
     matter of law.
 2.	 Judgments: Final Orders: Time: Appeal and Error. Typically, a party
     seeking to appeal from a judgment, decree, or final order made by the
     district court must file a notice of appeal in the district court within
     30 days.
 3.	 Judgments: Jurisdiction: Appeal and Error. Orders which specify
     that a trial court will exercise its jurisdiction based upon future action or
     inaction by a party are conditional and therefore not appealable.
 4.	 Judgments: Records: Words and Phrases. Rendition of a judgment is
     the act of the court in making and signing a written notation of the relief
     granted or denied in an action.
 5.	 Final Orders. Entry of a final order occurs when the clerk of the court
     places the file stamp and date upon the final order.
 6.	 Final Orders: Appeal and Error. The three types of final orders which
     may be reviewed on appeal under the provisions of Neb. Rev. Stat.
     § 25-1902 (Reissue 2008) are (1) an order which affects a substantial
     right in an action and which in effect determines the action and prevents
     a judgment, (2) an order affecting a substantial right made during a spe-
     cial proceeding, and (3) an order affecting a substantial right made on
     summary application in an action after a judgment is rendered.

   Petition for further review from the Court of Appeals,
Inbody, R iedmann, and Bishop, Judges, on appeal thereto from
the District Court for Lancaster County, Robert R. Otte,
Judge, on appeal thereto from the County Court for Lancaster
                               - 870 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                          STATE v. MEINTS
                         Cite as 291 Neb. 869

County, Thomas W. Fox, Judge. Judgment of Court of Appeals
reversed, and cause remanded with direction.

  Terry K. Barber, of Barber & Barber, P.C., L.L.O., for
appellant.

   John C. McQuinn, Chief Lincoln City Prosecutor, and Robert
E. Caples for appellee.

  Heavican, C.J., Wright, Connolly, McCormack, Miller-
Lerman, and Cassel, JJ.

  Cassel, J.
                        INTRODUCTION
   The Nebraska Court of Appeals summarily dismissed Daniel
A. Meints’ appeal for lack of jurisdiction, and we granted
Meints’ petition for further review. The Court of Appeals’
jurisdiction depends upon the finality and effectiveness of a
series of district court orders. Because the district court’s first
order was conditional and its second order was never entered,
Meints timely filed his notice of appeal from the only final,
appealable order entered by the district court. We reverse
the decision and remand the cause to the Court of Appeals
with direction.

                         BACKGROUND
   The county court convicted Meints of three municipal ordi-
nance violations and sentenced him to pay fines and court
costs. Meints appealed his county court convictions to the
district court.
   We summarize the timeline of the pertinent district court
proceeding as follows:
• May 1, 2014: The district court purportedly dismissed the
  appeal because Meints failed to pay for the preparation of
  the transcript. The order stated that the “case is dismissed
  . . . as of this date subject to being reinstated if, within 14
  days of the date of this order, [Meints] sets a motion for
                                   - 871 -
                       Nebraska A dvance Sheets
                        291 Nebraska R eports
                              STATE v. MEINTS
                             Cite as 291 Neb. 869

   reinstatement of the case for hearing with the court and files
   a motion for reinstatement with notice to the plaintiff.”
• May 15, 2014: Meints filed a motion for an order reinstating
   his appeal and set the matter for hearing on May 30.
• May 30, 2014: Meints’ request was denied via a docket entry.
   The docket entry was neither signed by the judge nor file
   stamped by the court clerk.
• June 10, 2014: Meints filed a motion asking the court to
   reconsider its May 30 order.
• July 25, 2014: The district court overruled the motion for
   reconsideration.
• August 25, 2014: Meints filed a notice of appeal from the
   district court.
    The Court of Appeals summarily dismissed Meints’ appeal
under Neb. Ct. R. App. P. § 2-107(A)(2) (rev. 2012). Its
minute entry quoted the following proposition from State v.
Hausmann1: “A party can move the court to vacate or modify a
final order—but if the court does not grant the motion, a notice
of appeal must be filed within 30 days of the entry of the ear-
lier final order if the party intends to appeal it.” Meints moved
for rehearing, which motion the Court of Appeals overruled.
We granted Meints’ petition for further review.
                 ASSIGNMENT OF ERROR
   In Meints’ petition for further review, he assigns that the
Court of Appeals erred in dismissing his appeal as being out of
time, because the order denying his motion for reconsideration
was a final, appealable order.
                   STANDARD OF REVIEW
   [1] A jurisdictional question which does not involve a fac-
tual dispute is determined by an appellate court as a matter
of law.2

 1	
      State v. Hausmann, 277 Neb. 819, 827, 765 N.W.2d 219, 225 (2009).
 2	
      Castellar Partners v. AMP Limited, 291 Neb. 163, 864 N.W.2d 391
      (2015).
                                    - 872 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                               STATE v. MEINTS
                              Cite as 291 Neb. 869

                           ANALYSIS
   [2] The issue before us is whether the Court of Appeals erred
in dismissing Meints’ appeal as being untimely. Typically, a
party seeking to appeal from a judgment, decree, or final order
made by the district court must file a notice of appeal in the
district court within 30 days.3 Meints filed a notice of appeal
on August 25, 2014, stating an intent to appeal the orders from
May 1, May 30, and July 25. We consider the finality and
appealability of each order.

                          First Order
   [3] The Court of Appeals’ minute entry suggests that it
did not consider whether the May 1, 2014, order was condi-
tional and, thus, not a final order. Orders which specify that
a trial court will exercise its jurisdiction based upon future
action or inaction by a party are conditional and therefore
not appealable.4
   Whether the May 1, 2014, order was conditional depends
upon its specific wording. Contrary to the State’s assertion at
oral argument, the order did not state that the appeal was dis-
missed “period.” The May 1 order stated that the case was dis-
missed, but the same sentence qualified the dismissal by add-
ing that it was “subject to being reinstated” if, within 14 days,
Meints filed a motion for reinstatement and set the motion for
hearing. Thus, the “subject to” phrase expressly modified the
purported dismissal.
   This order differs from other conditional orders we have
addressed which first state that if a specified action is not
taken within a set amount of time, then the case will stand
dismissed.5 Here, the order first stated that the case was

 3	
      See Neb. Rev. Stat. § 25-1912(1) (Reissue 2008).
 4	
      State ex rel. Stenberg v. Moore, 258 Neb. 199, 602 N.W.2d 465 (1999).
 5	
      See, e.g., Nichols v. Nichols, 288 Neb. 339, 847 N.W.2d 307 (2014);
      Schaad v. Simms, 240 Neb. 758, 484 N.W.2d 474 (1992); Federal Land
      Bank of Omaha v. Johnson, 226 Neb. 877, 415 N.W.2d 478 (1987).
                                      - 873 -
                          Nebraska A dvance Sheets
                           291 Nebraska R eports
                                 STATE v. MEINTS
                                Cite as 291 Neb. 869

d­ ismissed, then provided for a way to “undo” the dismissal.
 And in a similar situation, we found an order to be conditional
 where it denied a temporary injunction, but gave the parties 14
 days to advise the court of any reason why the decision should
 not become the final decision.6
     We conclude that the May 1, 2014, order did not finally and
 conclusively dismiss Meints’ appeal; rather, the order was con-
 ditional, because under its terms, the dismissal was not effec-
 tive if a motion for reinstatement was filed within 14 days. And
 because it was conditional, the May 1 order was not a final,
 appealable order.
     This conclusion flows from the particular words used in
 the May 1, 2014, order. Had the order simply stated that the
 appeal was “dismissed as of this date,” it would have been
 final and appealable. But in this context, the word “subject”
 means “[d]ependent on . . . some contingency.”7 Here, the con-
 tingency was the opportunity afforded Meints to file a motion
 for r­einstatement properly set for hearing and with notice to
 the State. By making the May 1 dismissal “subject to” the con-
 tingency, the district court created a conditional order. Having
 concluded that the May 1 order was not a final order, we turn
 to the court’s next order.

                          Second Order
   The May 30, 2014, order would have been final, but it was
never entered. The content of the docket entry was not condi-
tional; it expressly denied Meints’ motion for reinstatement.
   [4,5] But the docket entry for that date was neither signed
nor file stamped. Rendition of a judgment is the act of the court
in making and signing a written notation of the relief granted
or denied in an action.8 Entry of a final order occurs when

 6	
      See State ex rel. Stenberg v. Moore, supra note 4.
 7	
      Black’s Law Dictionary 1651 (10th ed. 2014).
 8	
      See Neb. Rev. Stat. § 25-1301(2) (Reissue 2008).
                                     - 874 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                                STATE v. MEINTS
                               Cite as 291 Neb. 869

the clerk of the court places the file stamp and date upon the
final order.9
   The May 30, 2014, docket entry was not a final order,
because it was neither signed by the judge nor file stamped
and dated by the clerk. Both counsel conceded as much at oral
argument. Thus, for different reasons, neither the May 1 nor
the May 30 order was final and appealable.

                         Third Order
   [6] The July 25, 2014, order was a final, appealable order.
In this order, the district court noted that it had “signed
the Order (Of Dismissal)” on April 30 and that it had been
filed on May 1. By this language, the court confirmed the
dismissal, but without any condition. And the July 25 order
expressly overruled Meints’ motion for reconsideration. The
three types of final orders which may be reviewed on appeal
under the provisions of Neb. Rev. Stat. § 25-1902 (Reissue
2008) are (1) an order which affects a substantial right in an
action and which in effect determines the action and prevents
a judgment, (2) an order affecting a substantial right made
during a special proceeding, and (3) an order affecting a sub-
stantial right made on summary application in an action after
a judgment is rendered.10 The July 25 order was one which
affected a substantial right and which determined the action
and prevented a judgment. And it did so regarding both the
dismissal of the appeal for failure to pay for the transcript and
the denial of the motion for reconsideration.
   Meints timely appealed from the July 25, 2014, order.
Ordinarily, the deadline for appeal would have been August
24, but because that day fell on a Sunday, Meints’ notice of
appeal filed on August 25 was timely.11 Because Meints timely
filed a notice of appeal from the only final order properly

 9	
      See § 25-1301(3).
10	
      State v. Pratt, 273 Neb. 817, 733 N.W.2d 868 (2007).
11	
      See Neb. Rev. Stat. § 25-2221 (Cum. Supp. 2014).
                              - 875 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
                         STATE v. MEINTS
                        Cite as 291 Neb. 869

entered in this case, the Court of Appeals erred in dismissing
the appeal.

                         CONCLUSION
   Because Meints filed his notice of appeal within 30 days
of the district court’s final order, we conclude that the Court
of Appeals erred in dismissing his appeal for lack of jurisdic-
tion. We therefore reverse the decision of the Court of Appeals
and remand the cause to that court with direction to reinstate
Meints’ appeal. We recognize that at the time of the Court
of Appeals’ dismissal, the parties had not yet filed appellate
briefs. Thus, the court will need to establish a briefing sched-
ule on the merits.
                  Reversed     and remanded with direction.